Citation Nr: 1000162	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  07-33 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence was received to reopen 
a claim of entitlement to service connection for bilateral 
pes planus.

2.  Entitlement to service connection for bilateral leg 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel




INTRODUCTION

The Veteran had active military service from March 1977 to 
September 1997.  

These matters come before the Board of Veterans' Appeals 
(Board) from a March 2007 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Cleveland, 
Ohio.  

The Board notes that the Veteran was scheduled for a Board 
hearing in July 2008, to which he failed to report.  
Accordingly, the Board considers the Veteran's request for a 
hearing to be withdrawn and will proceed to adjudicate the 
case based on the evidence of record.  See 38 C.F.R. § 20.704 
(9d), (e) (2009).

The record reflects that the Board received new evidence from 
the Veteran that was associated with the claims folder after 
the issuance of the September 2007 statement of the case 
(SOC).  As such, the RO has not considered such evidence in 
compliance with Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  No waiver of initial RO consideration is currently 
of record.  For the following reasons, the Board finds that a 
remand for RO consideration is not warranted.  The newly 
submitted evidence consists of VA medical records reflecting 
that the Veteran has a spine disability, chest pains, hip 
pain, erectile dysfunction, obesity, diverticulitis, hernia, 
sleep disorder, hyperlipidemia, neuropathy, gastroesophageal 
reflux disease, and other assessments unrelated to bilateral 
feet and bilateral leg disability.  As the records do not 
provide any information pertinent to the Veteran's claim of 
pes planus or bilateral leg disability which may be causally 
related to active service, they are not probative to the 
issues on appeal; therefore, a remand for RO consideration is 
not warranted.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
Veteran are to be avoided). 

The Board notes that in his substantive appeal, dated in 
November 2007, the Veteran averred that he is unable to 
maintain employment due to his hip, knee, and back pain.  The 
Board finds these statements do not need to be referred to 
the RO for consideration as an informal claim, for total 
rating for compensation purposes based on individual 
unemployability, because the Veteran does not have any 
service-connected disabilities.


FINDINGS OF FACT

1.  In an unappealed February 2003 decision, the RO denied 
service connection for bilateral pes planus.  

2.  The evidence received since the February 2003 RO decision 
is not new and material as it does not raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for bilateral pes planus.

3.  The competent credible evidence of record does not 
establish that the Veteran has current bilateral leg 
disability causally related to active service.


CONCLUSIONS OF LAW

1.  Evidence received since the February 2003 RO 
decision that denied service connection for bilateral 
pes planus, which was the last final denial with respect 
to this issue, is not new and material; the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156, 20.302, 20.1103 (2009).

2.  Bilateral leg disability was not incurred in, or 
aggravated, by active service.  38 U.S.C.A. §§ 1101, 1131, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held 
that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date will 
be assigned if service connection is awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court issued 
a decision that established new requirements with respect to 
the content of the VCAA notice for reopening claims.  In the 
context of a claim to reopen, the Secretary must look at the 
bases for the denial in the prior decision and to respond by 
providing the appellant with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.

In VA correspondence, dated in October 2006, VA informed the 
appellant of what evidence was required to substantiate the 
claims, his and VA's respective duties for obtaining 
evidence, and that a disability rating and effective date 
would be assigned if service connection was awarded.  The 
correspondence also notified the Veteran that his claim for 
bilateral pes planus was previously denied because the 
evidence showed that his bilateral pes planus was not 
service-connected, nor aggravated by service.  The Veteran 
was notified that any evidence which he submits must relate 
to this fact.  The Board notes that the correspondence was 
returned to VA as undeliverable.  The address to which the 
notice was mailed was the same address provided by the 
Veteran less than six months earlier, and there is no 
evidence of record that the Veteran informed VA of any change 
in address.  It is well established that it is the Veteran's 
responsibility to keep VA advised of his whereabouts.  "There 
is no burden on the part of the VA to turn up heaven and 
earth to find him."  See Hyson v. Brown, 5 Vet. App. 262, 265 
(1993).  Nevertheless, the February 2003 RO denial of the 
claim informed the Veteran that his claim for entitlement to 
service connection for bilateral pes planus was denied 
because the disability was found to be pre-existing and not 
aggravated by service.  The reasons for the prior denial were 
also provided to the Veteran in the September 2007 statement 
of the case.  The Board also notes that the Veteran is 
represented in this appeal.  See Overton v. Nicholson, 20 
Vet. App. 427, 438 (2006).  Based on the foregoing, the Board 
finds that the Veteran has not been prejudiced by any defect 
in the VCAA notice.   See Shinseki v. Sanders/Simmons, No. 
07-1209 (U.S. Sup. Ct. April 21, 2009); 556 U.S. ____ (2009); 
Fenstermacher v. Phila. Nat'L Bank, 493 F.2d 333, 337 (3d 
Cir. 1974) ("[N]o error can be predicated on insufficiency 
of notice since its purpose had been served.").  In order 
for the court to be persuaded that no prejudice resulted from 
a notice error, "the record must demonstrate that, despite 
the error, the adjudication was nevertheless essentially 
fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).



In Pelegrini v. Principi, supra, the Court held that 
compliance with 38 U.S.C.A. 
§ 5103 required that VCAA notice be provided prior to an 
initial unfavorable agency of original jurisdiction decision.  
Because complete VCAA notice in this case was completed prior 
to the initial AOJ adjudication denying the claims, the 
timing of the notice complies with the express requirements 
of the law as found by the Court in Pelegrini.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

Duty to assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records (STRs), and private 
and VA medical records.  Additionally, the claims file 
contains the statements of the Veteran.  The Board has 
carefully reviewed the statements and concludes that there 
has been no identification of further available evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claims.  

A VA examination and opinion was not obtained in this case, 
and the Board finds that such is not warranted.  The 
Secretary's obligation under 38 U.S.C. § 5103A(d) to provide 
the Veteran with a medical examination or to obtain a medical 
opinion occurs when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent evidence on file for the Secretary to 
make a decision on the claim. McLendon v. Nicholson, 20 Vet. 
App.79, 81 (2006).  There is no evidence of record that the 
Veteran has a current bilateral leg disability which may be 
causally related to active service; therefore, a VA 
examination is not warranted.  With regard to the Veteran's 
bilateral pes planus, a VA examination is not warranted as 
the Board has found that new and material evidence has not 
been presented to reopen the claim.  38 C.F.R. § 3.159(c)(4).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.

Legal criteria 

New and material evidence

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

It should be pointed out that VA promulgated amended 
regulations implementing the VCAA.  See 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  There was a new provision, 38 
C.F.R. § 3.156(a), which redefined the definition of "new and 
material evidence."  This provision is applicable only for 
claims filed on or after August 29, 2001.  The Veteran's 
claim to reopen the claim for service connection for 
bilateral pes planus was received in May 2006.  As such, the 
amended provision is for application in this case and is set 
forth below.

"New" evidence is existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  In determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
However, lay assertions of medical causation cannot serve as 
the predicate to reopen a claim under § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the appellant in developing the facts 
necessary for the claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002) (eliminating the concept of a well-grounded 
claim).

Service connection- in general

Service connection is warranted if it is shown that a Veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service or for aggravation of a 
pre-existing injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131(West 2002); 38 C.F.R. § 3.303 
(2009).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 C.F.R. § 3.306.

Analysis

The Board has reviewed all of the evidence in the claims 
file.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claims.

The Veteran avers that he has bilateral pes planus and 
bilateral leg disability due to active service. Historically, 
a February 2003 RO decision denied the Veteran's claim for 
entitlement to service connection for bilateral pes planus, 
claimed as pain and swelling of both feet.  The RO decision 
also denied the Veteran's claim for entitlement to service 
connection for bilateral knee, bilateral hip, and back 
disability.

In May 2006, the Veteran filed a claim for bilateral feet and 
leg disability.  The RO considered the claim for bilateral 
feet disability as a claim to reopen the previously denied 
claim, and denied it due to a lack of new and material 
evidence.  Because the Veteran had not specified as to what 
type of leg disability he was now claiming, the RO considered 
the claim as a new claim for an unspecified bilateral leg 
disability.

Bilateral Pes Planus

The Veteran's claim for entitlement to service connection for 
bilateral pes planus disability was denied in February 2003 
because the evidence of record reflected that the Veteran's 
bilateral pes planus pre-existed service and was not 
aggravated by service.  The Veteran did not appeal this 
decision and it became final.  A decision of the RO becomes 
final and is not subject to revision on the same factual 
basis unless a substantive appeal (VA Form 9) is filed within 
60 days of the mailing of the SOC or within one year of the 
date on which the RO mailed the Veteran the original decision 
denying the claim, whichever is later.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302.

Evidence prior to last final denial 

The evidence of record in February 2003, the time of the last 
final denial, included the Veteran's service treatment 
records (STRs) and private medical records.

The Veteran's report of medical examination for enlistment 
purposes, dated in March 1977, reflects that, upon clinical 
examination, the Veteran was noted to have severe pes planus, 
which was asymptomatic at the time.  An STR, dated less than 
two weeks later, also in March 1977, reflects that the 
Veteran complained of painful feet because of "flat feet."  
He was diagnosed with pes planus and assigned a permanent 
physical profile.  This March 1977 STR indicates that the 
Veteran's condition existed prior to service and was not 
aggravated by service.  A June 1977 STR reflects the Veteran 
complained of pain in his feet. He was to use exercises and 
ice on his feet.  The goal was to decrease his pain, increase 
his range of motion, and strengthen both feet.  An STR dated 
in August 1977 reflects the Veteran complained of painful pes 
planus.  An August 1977 Medical Board Proceeding record 
reflects that the Veteran's bilateral pes planus was not 
aggravated by service.  The Medical Board recommended that 
the Veteran be separated from service because he did not meet 
the fitness standards.  It was recommended that he not crawl, 
stoop, run, jump, march, or stand for long periods.  The 
Veteran was separated from military service in September 
1977.

Private medical records from August 1991 reflect that the 
Veteran complained of right calf pain of four to five days 
duration.  The pain was in the area from the Achilles tendon 
to mid calf.  X rays were negative.  A November 1991 MRI 
reflected no definite abnormality of the right knee.  The 
conclusion was degenerative bone spur of the tibial plateau 
and patella.  November 1991 private medical records reflect 
that the Veteran was diagnosed with right knee sprain.

Evidence since last final denial

The evidence received into the record since the last final 
denial of service connection consists of VA medical records, 
and the statements of the Veteran.

The medical records reflect that the Veteran complained of 
back pain which radiated to the hips and legs.  (See April 
2004 and December 2005 VA medical records).  The records also 
reflect that the Veteran had degenerative changes in the 
spine (See February 2006 VA medical records), mild 
osteoarthritis of the hips (See March 2007 VA medical 
records), anterolisthesis of L5-S1 (See January 2005 VA 
medical records ), chest pains (See January 2006 VA medical 
records), a hiatal hernia, erectile dysfunction, neuropathy, 
hyperlipidemia, sleep disorder, diverticulitis, obesity, and 
gastroesophageal reflux (See February 2008 VA medical 
records). 

In order to be "material" evidence, the evidence must 
relate to an unestablished fact necessary to substantiate the 
claim, namely, in the present case, that the Veteran's 
current bilateral foot disability does not represent the 
natural progression of a pre-existing disability, but rather 
that any pre-existing bilateral foot disability was 
aggravated by injury in service.  The medical records are new 
as they were not previously of record; however, they are not 
material as they do not provide any indication that the 
Veteran's bilateral pes planus was not pre-existing service, 
or was aggravated by service.

The Veteran's statement, dated in November 2007, is new in 
that it was not previously of record.  He avers that, while 
in service, a doctor told him that his legs and knees hurt 
because of his feet.  This statement is not material as it 
does not provide any evidence that his pre-existing pes 
planus was aggravated by active service.  Moreover, 
unsupported lay statements, even if new, may not serve as a 
predicate to reopen a previously disallowed claim.  See 
Moray, supra.  

The Board finds that the evidence added to the record since 
the last final denial, when considered in conjunction with 
the record as a whole, does not raise a reasonable 
possibility of substantiating the claim, and as such, is not 
new and material to reopen the claim.  The Board has 
considered the doctrine of giving the benefit of the doubt to 
the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 
C.F.R. § 3.102 (2009), but does not find that the evidence is 
of such approximate balance as to warrant its application. 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Bilateral leg disability

The Veteran avers that he has bilateral leg disability due to 
active service.  As the Veteran had previously been denied a 
claim of entitlement to service connection for bilateral knee 
and hip disability in February 2003, the issue currently 
before the Board is for service connection for bilateral leg 
disability, other than knees and hips.

The first element of a service connection claim is that there 
must be medical evidence of a current disability.  See 
Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 
1332 (1997) (holding that compensation may only be awarded to 
an applicant who has a disability existing on the date of the 
application, not for a past disability).  In the present 
case, there has been no demonstration by the medical evidence 
that the Veteran has a current bilateral leg disability. 

In a November 2007 statement, the Veteran averred that, while 
in service, a doctor told him that his legs and knees hurt 
because of his feet.  He also avers that he had knee surgery, 
needs future knee surgery, and has hip and back pain.  His 
averment that a doctor told him in service that his knees and 
legs hurt due to bilateral pes planus does not indicate that 
any pain in service was not acute and transitory.  To the 
extent that the Veteran is repeating a diagnosis related to 
him by a medical professional during his service, the Court 
has held that a lay person's statement about what a medical 
professional told him cannot constitute medical evidence, as 
"the connection between what a physician said and the 
layman's account of what he purportedly said, filtered as it 
was through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute 'medical' 
evidence."  See Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  Therefore, the Board cannot find that the Veteran's 
statement regarding a doctor's statement, reported decades 
after the actual alleged statement, to be probative evidence.  
Moreover, there is no evidence in the Veteran's STRs that he 
complained of, or was treated for, pain in the knees or legs 
while in service.  The STRs specifically refer to painful 
feet.  Finally, as noted above, the Veteran's claim for 
entitlement to service connection for bilateral knee and hip 
pain was denied in February 2003, and is not at issue.  As 
noted below, there is no competent clinical evidence of 
record that the Veteran has a current bilateral leg 
disability.

The VA medical records reflect that the Veteran complained of 
pain in the back and down the legs.  An April 2004 VA medical 
record reflects that the Veteran complained of pain of the 
lower back and hips.  He had normal gait and station, and 
normal range of motion of all major joints without pain or 
crepitus.  January 2005 and February 2008 VA medical records 
also note that the Veteran complained of back pain and leg 
pain.  The diagnosis was minor degenerative changes in the 
spine.  There is no diagnosis with regard to bilateral leg 
disability.  The Board notes that pain alone, without a 
diagnosed or identifiable underlying malady or condition does 
not in and of itself constitute a disability for which 
service connection may be granted. Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999).  As a service connection claim 
requires, at a minimum, medical evidence of a current 
disability, the Veteran's claim for service connection for 
bilateral leg disability is not warranted in this case. 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this 
regard, the Board also notes that a VA medical record, dated 
in February 2008, notes "neuropathy" among a list of the 
Veteran's active problems.  There is no indication that this 
"active problem" was based on any diagnostic testing, 
whether the problem is bilateral, or even which specific body 
part is affected.  Therefore, this annotation is not 
competent credible evidence of a bilateral leg disability.  
Even if the Board were to find that this was evidence of a 
current bilateral leg disability, there is no competent 
credible evidence of record, or even any indication, that 
this condition is in any way causally related to the 
Veteran's active service.

As the evidence of record does not reflect that the Veteran 
has current bilateral leg disability causally related to 
active service, service connection is not warranted.

As there is not an approximate balance of positive and 
negative evidence regarding the merits of the appellant's 
claim that would give rise to a reasonable doubt in favor of 
the appellant, the benefit of the doubt rule is not 
applicable.  Gilbert, supra. 


ORDER

1.  New and material evidence not having been received, the 
claim of entitlement to service connection for bilateral pes 
planus is not reopened.

2.  Entitlement to service connection for bilateral leg 
disability is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


